Detailed Correspondence
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Claims 1, 16, and 20 have been amended.
Claims 1 – 20 are pending in the Application.

Response to Arguments
Applicant’s arguments, see remarks, filed 17 May 2022, with respect to claims 1 - 20 have been fully considered and are persuasive. The rejection noted in the last correspondence has been withdrawn. 

Allowable Subject Matter
Claims 1 – 20 are allowed over the prior art of record in view of Applicant’s amendments and arguments. The following is a statement of reasons supporting the allowable subject matter.

In the context of operating an autonomous apparatus to locate and mark locations associated with underground infrastructure, the prior art of record fail to teach, in combination with other limitations, such an apparatus comprising a processor arranged to: i) receive apparatus location data from a location sensor, ii) receive the underground infrastructure data from a data store, iii) control the location of the apparatus by sending propulsion instructions to a propulsion system, and v) control the delivery of a payload on a ground surface above at the location of the underground infrastructure based, in part, on the apparatus location data and the underground infrastructure data, wherein the payload includes an indicator of the type of underground infrastructure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955. The examiner can normally be reached M-R 0430-1430.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONEL BEAULIEU/Primary Examiner, Art Unit 3663